t c memo united_states tax_court lawrence j willoughby petitioner v commissioner of internal revenue respondent docket no filed date lawrence j willoughby pro_se j anthony hoefer for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issues remaining for decision for petitioner’s taxable_year are is petitioner entitled to head_of_household filing_status under sec_2 we hold that he is not is petitioner entitled to the child_care_credit under sec_21 we hold that he is not is petitioner entitled to the additional_child_tax_credit under sec_24 we hold that he is not is petitioner entitled to the earned_income_tax_credit under sec_32 we hold that he is not findings_of_fact some of the facts in this case have been stipulated by the parties and are so found at the time petitioner filed the petition he resided in nebraska throughout petitioner resided with a woman to whom he was not married and that woman’s two daughters jp and kp who were not his biological or adoptive daughters during that year petitioner provided more than one-half of the total support of each of those children neither jp nor kp suffered from any physical or mental impairment in petitioner timely filed form 1040a u s individual_income_tax_return for his taxable_year tax_return in the tax_return petitioner claimed head_of_household filing 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure status dependency_exemption deductions for jp and kp the child_care_credit the additional_child_tax_credit and the earned_income_tax_credit in that return petitioner claimed the additional_child_tax_credit because he reported in that return a total_tax liability of zero respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent inter alia disallowed petitioner’s claimed head_of_household filing_status dependency_exemption deductions for jp and kp child_care_credit additional_child_tax_credit and earned_income_tax_credit opinion it is petitioner’s position that because respondent con- cedes that he is entitled for his taxable_year to dependency_exemption deductions for jp and kp he is entitled for that year to head_of_household filing_status the child_care_credit the additional_child_tax_credit and the earned_income_tax_credit that he claimed in his tax_return head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be consid- ered a head of a household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 as pertinent here however sec_2 provides that a taxpayer shall not be considered to be a head of a household by reason of an individual who would not be a dependent for the taxable_year but for subparagraph h of sec_152 respondent concedes that petitioner is entitled for his taxable_year to dependency_exemption deductions for jp and kp according to respondent petitioner is entitled to those deductions only because jp and kp are his dependents under sec_152 by reason of their being his qualifying rela- tives under sec_152 we must determine whether respondent is correct if we find that respondent is correct petitioner is not entitled for his taxable_year to head_of_household filing_status see sec_2 sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer sec_151 provides for an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean either a qualifying_child or a qualifying_relative we turn first to whether jp and kp are petitioner’s qualify- ing children as defined in sec_152 and therefore are his dependents under sec_152 sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any tax- able year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins a person under age at the close of the taxpayer’s taxable_year meets the age requirements of sec_152 see sec_152 sec_152 provides that a person bears a relation- ship to the taxpayer for purposes of sec_152 if such individual is-- a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 defines the term child for purposes of sec_152 to mean either a son daughter stepson or step- daughter of the taxpayer sec_152 or an eligible_foster_child of the taxpayer sec_152 an indi- vidual legally adopted by the taxpayer or placed with the taxpayer for adoption by the taxpayer is treated as a child of the taxpayer by blood sec_152 the term stepdaughter in sec_152 is not defined in the code where as is the case here the statute does not define the word we generally interpret it by using its ordinary and common meaning 116_tc_87 fn ref omitted merriam-webster’s collegiate dictionary 11th ed defines the word stepdaughter to mean a daughter of one’s wife or husband by a former part- ner we have found that during petitioner was not married to the mother of jp and kp on the record before us we find that during that year neither jp nor kp was petitioner’s step- daughter under sec_152 2petitioner does not contend that jp and kp are eligible foster children under sec_152 3petitioner does not contend that jp and kp were placed with him for adoption before or during we have found that during jp and kp were not peti- tioner’s biological or adoptive daughters see sec_152 and b on the record before us we find that during neither jp nor kp was a child of petitioner as defined in sec_152 on that record we further find that for his taxable_year neither jp nor kp is a qualifying_child of petitioner as defined in sec_152 and that there- fore neither is his dependent under sec_152 we turn next to whether for petitioner’s taxable_year jp and kp are his qualifying relatives and therefore are his dependents because they are described in a subparagraph of sec_152 other than sec_152 sec_152 defines the term qualifying_relative as follows sec_152 dependent defined d qualifying_relative --for purposes of this section-- in general --the term qualifying rela- tive means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 4it is sec_152 on which respondent bases respon- dent’s concession that jp and kp are petitioner’s qualifying relatives and therefore are his dependents c with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins as pertinent here sec_152 provides that an individual bears a relationship to the taxpayer for purposes of sec_152 if the individual is a a child or a descendant of a child h an individual other than the spouse of the taxpayer who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household we have found that during neither jp nor kp was a child of petitioner as defined in sec_152 on the record before us we find that for petitioner’s taxable_year neither jp nor kp is petitioner’s qualifying_relative by reason of sec_152 petitioner does not claim and the record does not estab- lish that jp or kp is petitioner’s sister or stepsister his mother or an ancestor of his mother his stepmother a daughter of petitioner’s brother or sister a sister of 5as discussed above sec_152 defines the term child for purposes of sec_152 petitioner’s father or mother or petitioner’s daughter-in- law sister-in-law or mother-in-law see sec_152 b - g based upon our findings and respondent’s concession that for petitioner’s taxable_year jp and kp are his qualifying relatives under sec_152 we find that for that year neither jp nor kp would be petitioner’s dependent but for sec_152 we further find that pursuant to sec_2 petitioner is not entitled for that year to head_of_household filing_status under sec_2 child_care_credit sec_21 allows a taxpayer a credit for a certain percentage of employment-related_expenses incurred to enable the taxpayer to be employed gainfully including expenses for the care of a qualifying_individual see sec_21 and b as pertinent here sec_21 defines the term qualifying_individual to mean sec_21 services necessary for gainful employment expenses for household and dependent care b definitions of qualifying_individual and employment-related_expenses --for purposes of this section-- qualifying_individual --the term quali- fying individual means-- a a dependent of the taxpayer as defined in sec_152 who has not attained age or b a dependent of the taxpayer as defined in sec_152 determined without regard to subsections b b and d b who is physically or mentally incapable of caring for himself or herself and who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year we have found that for his taxable_year neither jp nor kp is a qualifying_child of petitioner as defined in sec_152 and that therefore neither is his dependent under sec_152 on the record before us we find that for peti- tioner’s taxable_year neither jp nor kp is a qualifying_individual as defined in sec_21 with respect to petitioner although respondent concedes that for petitioner’s taxable_year jp and kp are petitioner’s dependents under sec_152 we have found that neither jp nor kp suffered from any physical or mental impairment during that year in addition the record does not establish that jp or kp was physically or men- tally incapable of caring for herself on the record before us we find that for petitioner’s taxable_year neither jp nor kp is a qualifying_individual as defined in sec_21 with respect to petitioner on the record before us we find that petitioner is not entitled for his taxable_year to the child_care_credit under sec_21 additional_child_tax_credit sec_24 provides a credit with respect to each quali- fying child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially avail- able under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable we have found that for his taxable_year neither jp nor kp is a qualifying_child of petitioner as defined in sec_152 on the record before us we find that for that year neither jp nor kp is a qualifying_child of petitioner as defined in sec_24 on that record we further find that peti- tioner is not entitled for his taxable_year to the child_tax_credit under sec_24 a and that therefore he is not entitled 6the parties do not dispute that jp and kp were both under age at the close of petitioner’s taxable_year and that therefore each satisfies the age restriction in sec_24 7in the tax_return petitioner did not claim the child_tax_credit he claimed only the additional_child_tax_credit because he reported in that return a total_tax liability of zero for that year to the additional_child_tax_credit under sec_24 earned_income_tax_credit sec_32 permits an eligible_individual an earned_income_credit against that individual’s tax_liability as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 sec_32 defines the term qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 we have found that for his taxable_year neither jp nor kp is a qualifying_child of petitioner as defined in sec_152 on the record before us we find that for that year neither jp nor kp is a qualifying_child of petitioner as defined in sec_32 on that record we further find that for his taxable_year petitioner is not an eligible_individual as defined in sec_32 on the record before us we find that petitioner is not entitled for his taxable_year to the earned_income_tax_credit under sec_32 8the amount of the credit is determined based on percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying chil- dren sec_32 the credit is also subject_to a limitation based on adjusted_gross_income sec_32 see infra note 9assuming arguendo that petitioner were an eligible individ- continued we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concession of respondent decision will be entered under rule continued ual as defined in sec_32 for his taxable_year he nonetheless would not be entitled to the earned_income_tax_credit for that year that is because petitioner reported adjusted_gross_income for his taxable_year of dollar_figure sec_32 completely phases out the earned_income_tax_credit for an eligible_individual with no qualifying children where the taxpayer has adjusted_gross_income in excess of dollar_figure for the taxable_year see revproc_2005_70 sec_3 2005_2_cb_979
